Citation Nr: 1003209	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee, from April 1, 2001 forward.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision(s) of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2009, the Veteran testified before the 
undersigned at a Board hearing via video-conference from the 
RO.  At that time, the Veteran limited his current appeal to 
the issue listed on the front page of this decision, which is 
the sole issue certified to the Board.  


FINDING OF FACT

The Veteran is receiving a combined 60 percent rating for his 
right knee disabilities which is the maximum rating permitted 
for his right lower leg disabilities absent right knee 
replacement.  


CONCLUSION OF LAW

A rating in excess of 10 percent for right knee arthritis is 
not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5010, 5163 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Regardless, as 
explained below, the pertinent facts in this case are not in 
dispute and the law is dispositive. Consequently, there is no 
additional evidence that could be obtained to substantiate 
the claim.  Accordingly, no further development of the record 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); VAOPGCPREC 5-04.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, there is a pertinent complicated history.  In 
an August 1992 rating decision, service connection was 
granted for status post partial and medial meniscectomy of 
the right knee.  A non-compensable rating was assigned 
effective July 11, 1992 under Diagnostic Code 5259.  
Symptomatic removal of the semilunar cartilage is rated under 
Diagnostic Code 5259.  The maximum rating is 10 percent.   

In 1996, the Veteran underwent an anterior cruciate ligament 
(ACL) reconstruction.  An August 1997 rating decision awarded 
a temporary total rating under 38 C.F.R. § 4.30 from April 
16, 1996 to May 31, 1997.  A noncompensable rating was 
assigned from June 1, 1997, forward.  The Veteran appealed 
this decision to the Board.

In 1998, the Veteran underwent a partial lateral 
meniscectomy.  An October 1998 rating decision awarded a 
temporary total rating from September 16, 1998 to October 31, 
1998.  A 10 percent rating was assigned under Diagnostic Code 
5259 from April 20, 1998 to September 15, 1998 and from 
November 1, 1998, forward.  As noted, that is the maximum 
rating under that code.  

In June 1999, the Board remanded the claim of entitlement to 
a higher rating for status post partial and medial 
meniscectomy of the right knee for additional development.

In a February 2000 rating decision, the RO increased the 
disability rating for the right knee to 20 percent, effective 
August 4, 1999, under Diagnostic Code 5257.  Diagnostic Code 
5257 provides for ratings based on subluxation or lateral 
instability.  That code provides a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent rating when there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

In December 2000, the Veteran underwent revision of the right 
knee ACL reconstruction.  A January 2001 rating decision 
awarded a temporary total rating under 38 C.F.R. § 4.30 from 
December 19, 2000 to January 30, 2001.  A February 2001 
rating decision extended the temporary total rating until 
March 31, 2001.  An August 2001 rating decision increased the 
disability rating to 30 percent effective April 1, 2001, 
under Diagnostic Code 5257.  As noted, the 30 percent rating 
is the maximum rating under that diagnostic code.  

In August 2002, the Board reviewed the issue of a higher 
rating for the right knee disability prior to April 1, 2001.  
For the period prior to April 1, 2001, the Board denied 
entitlement to a higher rating for status post partial and 
medial meniscectomy of the right knee, status post revision 
of the anterior cruciate ligament and debridement of the 
medial meniscus.  The Board also awarded a separate 10 
percent rating under Diagnostic Code 5010 for right knee 
arthritis from April 4, 1999 to March 31, 2001.  For the 
period from April 1, 2001, the issue of entitlement to a 
rating in excess of 30 percent was remanded for additional 
development.  

An August 2002 rating decision implemented the 10 percent 
award for right knee arthritis, effective as of August 4, 
1999, but prior to April 1, 2001.  The Board cannot revisit 
the decision made by the Board in August 2002, absent a 
motion based on allegations of clear and unmistakable error 
(CUE), which has not been made.  Therefore, the Board will 
consider whether a higher rating is warranted for arthritis 
of the right knee from April 1, 2001, forward.

Thereafter, additional VA treatment records dated from May 
2001 to October 2002 were received.  The Veteran was also 
afforded a VA joints examination in April 2003.  In May 2003, 
the Board again remanded the issue of entitlement to a rating 
in excess of 30 percent for a right knee disability for the 
period from April 1, 2001, forward.

In a July 2003 rating decision, the RO continued the 10 
percent rating assigned for arthritis of the right knee under 
Diagnostic Code 5010.  The RO also increased the disability 
rating for status post partial and medial meniscectomy of the 
right knee, status post revision of the anterior cruciate 
ligament and debridement of the medial meniscus to 60 
percent, effective April 1, 2001, under Diagnostic Code 5256.  
Diagnostic Code 5256 governs ratings for ankylosis of the 
knee.  A 60 percent rating is the maximum rating under that 
code.  The only code that permits a higher rating is 
Diagnostic Code 5055 which provides a total rating for one 
year following the prosthetic replacement of the knee joint.  
However, the Veteran has not undergone right knee replacement 
surgery.  

Otherwise, the rating code does not permit a rating in excess 
of 60 percent.  A higher rating is not warranted because the 
combined rating would exceed the maximum 60 percent allowable 
under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 
4.71a, Diagnostic Codes 5162 to 5164 (2009) (amputation at 
the middle or lower thirds of the thigh; amputation of the 
leg with defective stump, thigh amputation recommended; and 
amputation not improvable by prosthesis controlled by natural 
knee action all warrant a 60 percent evaluation).  

The Veteran's current rating for his status post partial and 
medial meniscectomy of the right knee, status post revision 
ACL and debridement of the medial meniscus (60 percent 
disabling) and right knee arthritis (10 percent disabling) 
have a combined rating per 38 C.F.R. § 4.25 of 60 percent.  
If a higher rating (20 percent or more combined) were granted 
for right knee arthritis, this rating would exceed the 
60 percent permitted per the amputation rule.  As such, a 
higher rating may not be assigned absent right knee 
replacement surgery, regardless of the status of the evidence 
of record.  In sum, the Veteran cannot receive more that his 
already assigned combined 60 percent rating for his right 
knee disabilities, unless he undergoes a right knee 
replacement.  As noted, under those circumstances, a total 
rating is assigned for one year, but then the 60 percent 
rating, and no more, is reassigned if he continues to have 
severe residuals.  

In sum, a higher rating for the Veteran's right knee 
arthritis disability is prohibited by regulation under 38 
C.F.R. § 4.68 and as such, the Veteran's claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board does not doubt that the Veteran has many problems 
due to his right knee, as substantiated in the record; 
however, the rating schedule has placed a limitation on the 
maximum available rating for the right knee impairment.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's knee 
with the established criteria found in the rating schedule 
for knee disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his knee 
arthritis.  He has been hospitalized for his other right knee 
problems and has received temporary total ratings for these 
procedures, as noted.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
right knee arthritis disability.  The Veteran testified that 
there is interference with work because he can only sit for a 
short period of time; however, the assigned rating 
contemplates some industrial interference, and the Veteran is 
still employed.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical picture 
due to the right knee arthritis.

In short, there is nothing in the record to indicate that 
this service-connected right knee arthritis on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for arthritis of the right 
knee from April 1, 2001 forward is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


